        Case 1:11-cr-00230-CM Document 42 Filed 12/22/20 Page 1 of 2
          Case 1:11-cr-00230-CM Document 36 Filed 12/18/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York

                                                     The Silvio J. Mollo Building
                                                     One Saini Andrew 's Plo=a
                                                     New York, New York /0007


                                                      December 18, 2020

BYECF
Hon. Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl St.
New York, New York I 0007
                                                                                       ...
                                                                                      I, ~ I
   Re: United States v. Stolarz, 11 Crim. 230 (CM)
                                                                                    I.- ,,
                                                                                         ~
                                                                                                   •I

Dear Chief Judge McMahon:

        The parties write jointly to request a stay of the Court's order releasing defendant John
Stolarz.

        On or about December 8, the Court granted the defendant 's motion for compassionate
release, and stayed his release date for 14 days, "for the verification of the defendant' s residence
and/or establishment of a release plan, to make appropriate travel arrangements, and to ensure the
defendant 's safe release." Dkt. 35 .

        The defendant intends to reside at Roseville Manor, an assisted living facility in New
Jersey, after his release. Roseville Manor has accepted the defendant, but cannot physically allow
him entry into the faci lity until the defendant's New Jersey Medicaid is in place. The parties are
working to facilitate the Medicaid activation, but understand the process may not be finished by
the Court's December 22 deadline. The parties accordingly jointly request that the Court modify




                                                                   ....   USDCSDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC#:                              .
                                                                          DATE FILED:          { l / ;,. 2../ .l..c '
        Case 1:11-cr-00230-CM Document 42 Filed 12/22/20 Page 2 of 2
          Case 1:11-cr-00230-CM Document 36 Filed 12/18/20 Page 2 of 2
                                                                                        Page 2


its release order so that the defendant be released as soon as Medicaid is activated and
transportation is arranged, rather than by December 22.

      The parties further note that the defendant is no longer hospitalized, and has returned to
Allenwood Medium FCI.

                                            Respectfully Submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                        by: Isl Kevin Mead
                                            Kevin Mead
                                            Assistant United States Attorney
                                            (2 12) 637-22 11


CC:    Annalisa Miron, counsel for defendant John Stolarz (by ECF)
